Hamilton App. No. C-980042. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of appellant’s motion to expedite,
*1431IT IS ORDERED by the court that the motion to expedite be, and hereby is, granted, and that an expedited briefing schedule be set; appellant’s merit brief shall be due within ten days from the date the record is filed with the Clerk; appellee’s merit brief shall be due within ten days of the filing of appellant’s merit brief; and appellant’s reply brief shall be due within five days of the filing of appellee’s merit brief.
Resnick and F.E. Sweeney, JJ., dissent.